DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/06/21, with respect to the nonstatutory double patenting rejection, have been fully considered and are persuasive as the amendments differentiate the claims from the co-pending application. The nonstatutory double patenting rejection of 9/17/21 has been withdrawn. 
Applicant’s arguments filed 10/06/21, regarding the 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrien et al (“Derrien”) (US 5478030 A) in view of Acks et al (“Acks”) (US 20120111999 A1) and Schlender (US 2659555 A).
For claim 1, Derrien discloses a landing gear of a cargo aircraft (Fig. 7) comprising: a shock strut (17) coupled to an axle with a nose wheel; a folding side brace (41 and 42) extending inboard toward a belly of the aircraft (Fig. 7) and configured to stabilize the shock strut (by stabilizing 12 which is coupled shock strut 17); and a trunnion (11 pivots about axis 20) disposed outboard from a cargo floor (Fig. 5, mounted on appendix 27) and configured to pivot the shock strut inboard toward the belly of the cargo aircraft to retract the nose wheel so that a sidewall of the nose wheel faces the cargo floor (Fig. 7, retracted in dashed lines).
Derrien does not disclose that the trunnion pivots the shock strut forward and inboard or that the folding side brace extends from the shock strut with a first member attached to a top cylinder of the shock strut and a second member that is attached with aircraft structure at the cargo aircraft and coupled with the first member via a hinge, the folding side brace configured to fold during retraction of the landing gear, and straighten during extension of the nose landing gear
However, Acks teaches skewing the axis of the trunnion (Para 0011, “The drive crank can optionally define a skewed trunnion axis configured to permit landing gear retraction with at least some degree of forward or aft motion if needed for a given application's geometry.”) so that it is configured to pivot the shock strut forward toward a nose and inboard toward a belly. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Derrien by skewing the trunnion axis so that the shock strut pivots forward and inboard as disclosed by Acks. One of ordinary skill in the art would have been motivated to make this modification to provide clearance of other components or to allow gravity to extend the gear.
110) extending from the shock strut (120) inboard toward a belly of the cargo aircraft (Fig. 3, extends right) and configured to stabilize the shock strut (Para 0021, “The brace links 112, 114 reside in a locked condition when landing gear assembly 100 is down, extended from the landing gear bay 12”, and therefore stabilize the shock strut in the extended position), having a first member (114) attached to a top cylinder of the shock strut (122) and a second member (112) that is attached with aircraft structure (116) at the cargo aircraft and coupled with the first member via a hinge (113), the folding side brace configured to fold during retraction of the landing gear, and straighten during extension of the nose landing gear (Para 0021, “The brace links 112, 114 reside in a locked condition when landing gear assembly 100 is down, extended from the landing gear bay 12 (see FIG. 1)”, and fold between Figs. 3 and 4, during retraction). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Derrien by having a folding side brace attached to the shock strut as disclosed by Acks. One of ordinary skill in the art would have been motivated to make this modification to improve stability of the shock strut and increase load bearing capacity, particularly in the lateral direction.
Derrien as modified does not disclose that the landing gear is positioned as a nose landing gear, or where the gear is positioned at all.
However, Schlender teaches an aircraft with retractable nose landing gear (Fig. 1). Schlender teaches that all four gear of the quadricycle aircraft are of the same design and interchangeable.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Derrien as modified by having the landing gear be a nose landing gear with a nose wheel as disclosed by Schlender. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (nose landing gear) for another (generic landing gear) to obtain predictable results 
For claim 2, Derrien as modified discloses the nose landing gear of claim 1 wherein: the trunnion includes a hinge axis arranged longitudinally with the cargo aircraft (Fig. 7, axis 20, in-out of page) and configured to pivot the shock strut forward toward the nose and inboard toward the belly (as modified) of the cargo aircraft to retract the nose wheel, and the forward pivot of the shock strut to retract the nose wheel enables the shock strut to extend via gravity and aerodynamic drag (by nature of the forward retraction).
For claim 3, Derrien as modified discloses the nose landing gear of claim 1 further comprising: a retraction actuator (28) coupled to the trunnion and configured to pivot the shock strut about the trunnion to retract the nose wheel.  
For claim 5, Derrien as modified discloses the nose landing gear of claim 1 wherein: the trunnion is mounted outside a fuselage (Fig. 7) of the cargo aircraft and inside a nose fairing (housing L).  
For claim 6, Derrien as modified discloses the nose landing gear of claim 1 wherein: the shock strut (17) includes a bottom cylinder (Fig. 7) coupled with the axle (through intermediate members), and a top cylinder that is telescopic with the bottom cylinder (Fig. 7).  
For claim 7, Derrien as modified discloses the nose landing gear of claim 1 further comprising: lock links (Acks: links 112 and 114 are locked by “over-centered pivot point 113”) coupled with the folding side brace (Acks: Fig. 3) and configured to stabilize the folding side brace when the nose landing gear is in an extended position (Para 0021, “reside in a locked condition when landing gear assembly 100 is down, extended”).
For claim 8, Derrien discloses a method of retracting a landing gear of a cargo aircraft (Fig. 7), the method comprising: mounting a trunnion (11 pivots about axis 20) longitudinally with a fuselage of the cargo aircraft and outboard from a center line extending along a belly of the cargo aircraft (Fig. 7), 17) with the trunnion, the shock strut attached with an axle having a wheel (16); and pivoting the shock strut via the trunnion inboard toward the center line extending along the belly of the cargo aircraft to retract the nose wheel so that a sidewall of the nose wheel faces the cargo floor (Fig. 7, retracted in dashed lines).
Derrien does not disclose that the trunnion pivots the shock strut forward and inboard or that the folding side brace extends from the shock strut with a first member attached to a top cylinder of the shock strut and a second member that is attached with aircraft structure at the cargo aircraft and coupled with the first member via a hinge, the folding side brace configured to fold during retraction of the landing gear, and straighten during extension of the nose landing gear
However, Acks teaches skewing the axis of the trunnion (Para 0011, “The drive crank can optionally define a skewed trunnion axis configured to permit landing gear retraction with at least some degree of forward or aft motion if needed for a given application's geometry.”) so that it is configured to pivot the shock strut forward toward a nose and inboard toward a belly. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Derrien by skewing the trunnion axis so that the shock strut pivots forward and inboard as disclosed by Acks. One of ordinary skill in the art would have been motivated to make this modification to provide clearance of other components or to allow gravity to extend the gear.
Acks also teaches a folding side brace (110) extending from the shock strut (120) inboard toward a belly of the cargo aircraft (Fig. 3, extends right) and configured to stabilize the shock strut (Para 0021, “The brace links 112, 114 reside in a locked condition when landing gear assembly 100 is down, extended from the landing gear bay 12”, and therefore stabilize the shock strut in the extended position), having a first member (114) attached to a top cylinder of the shock strut (122) and a second 112) that is attached with aircraft structure (116) at the cargo aircraft and coupled with the first member via a hinge (113), the folding side brace configured to fold during retraction of the landing gear, and straighten during extension of the nose landing gear (Para 0021, “The brace links 112, 114 reside in a locked condition when landing gear assembly 100 is down, extended from the landing gear bay 12 (see FIG. 1)”, and fold between Figs. 3 and 4, during retraction). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Derrien by having a folding side brace attached to the shock strut as disclosed by Acks. One of ordinary skill in the art would have been motivated to make this modification to improve stability of the shock strut and increase load bearing capacity, particularly in the lateral direction.
Derrien as modified does not disclose that the landing gear is positioned as a nose landing gear, or where the gear is positioned at all.
However, Schlender teaches an aircraft with retractable nose landing gear (Fig. 1). Schlender teaches that all four gear of the quadricycle aircraft are of the same design and interchangeable.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Derrien as modified by having the landing gear be a nose landing gear with a nose wheel as disclosed by Schlender. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (nose landing gear) for another (generic landing gear) to obtain predictable results (supporting an aircraft). Additionally, having these components be interchangeable is beneficial in order to reduce manufacturing complexity and tooling requirements.
For claim 9, Derrien as modified discloses the method of claim 8 wherein: the trunnion includes a hinge axis arranged longitudinally with the cargo aircraft (Fig. 7, axis 20, in-out of page) to pivot the 
For claim 11, Derrien as modified discloses the method of claim 8 further comprising: pivoting the shock strut with a retraction actuator (28) to retract the nose wheel.  
For claim 12, Derrien as modified discloses the method of claim 8 further comprising: folding the folding side brace (110) via the hinge (113).  
For claim 13, Derrien as modified discloses the method of claim 8 further comprising: mounting the trunnion outside the fuselage (Fig. 7) of the cargo aircraft and inside a nose fairing (housing L Fig. 7, axis 20, in-out of page).
For claim 14, Derrien discloses a cargo aircraft (Fig. 7) comprising: a landing gear comprising: a shock strut (17) coupled to an axle with a nose wheel (16); a folding side brace (41 and 42); and a trunnion (11 pivots about axis 20) disposed outboard from a cargo floor (Fig. 5, mounted on appendix 27) and configured to pivot the shock strut inboard toward the belly of the cargo aircraft to retract the nose wheel so that a sidewall of the nose wheel faces the cargo floor (Fig. 7, retracted in dashed lines).
Derrien does not disclose that the trunnion pivots the shock strut forward and inboard or that the folding side brace extends from the shock strut with a first member attached to a top cylinder of the shock strut and a second member that is attached with aircraft structure at the cargo aircraft and coupled with the first member via a hinge, the folding side brace configured to fold during retraction of the landing gear, and straighten during extension of the nose landing gear
However, Acks teaches skewing the axis of the trunnion (Para 0011, “The drive crank can optionally define a skewed trunnion axis configured to permit landing gear retraction with at least some degree of forward or aft motion if needed for a given application's geometry.”) so that it is configured to pivot the shock strut forward toward a nose and inboard toward a belly. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention 
Acks also teaches a folding side brace (110) extending from the shock strut (120) inboard toward a belly of the cargo aircraft (Fig. 3, extends right) and configured to stabilize the shock strut (Para 0021, “The brace links 112, 114 reside in a locked condition when landing gear assembly 100 is down, extended from the landing gear bay 12”, and therefore stabilize the shock strut in the extended position), having a first member (114) attached to a top cylinder of the shock strut (122) and a second member (112) that is attached with aircraft structure (116) at the cargo aircraft and coupled with the first member via a hinge (113), the folding side brace configured to fold during retraction of the landing gear, and straighten during extension of the nose landing gear (Para 0021, “The brace links 112, 114 reside in a locked condition when landing gear assembly 100 is down, extended from the landing gear bay 12 (see FIG. 1)”, and fold between Figs. 3 and 4, during retraction). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Derrien by having a folding side brace attached to the shock strut as disclosed by Acks. One of ordinary skill in the art would have been motivated to make this modification to improve stability of the shock strut and increase load bearing capacity, particularly in the lateral direction.
Derrien as modified does not disclose a pair of nose landing gears, or where the gear is positioned at all.
However, Schlender teaches an aircraft with a retractable pair of nose landing gear (Fig. 1). Schlender teaches that all four gear of the quadricycle aircraft are of the same design and interchangeable.

For claim 15, Derrien as modified discloses the cargo aircraft of claim 14 wherein: the pair of nose landing gears are attached at different sides of a fuselage and configured to pivot the shock struts (17) forward and inboard symmetrically (as modified) about a center line extending longitudinally along the belly of the cargo aircraft.  
For claim 18, Derrien as modified discloses the cargo aircraft of claim 14 wherein: for each of the pair of nose landing gears, the trunnion (11) is configured to pivot the shock strut inboard to retract the nose wheel (Fig. 7), 
but fails to disclose that the nose includes a hinge configured to pivot from a nose frame of a fuselage for loading cargo onto the cargo floor through the nose frame with the trunnion mounted aft of the nose frame, and
However, Pauli teaches that the nose (11) includes a hinge (12) configured to pivot from a nose frame (frame of the forward opening of compartment 13, including side walls and floor and ceiling around opening) of a fuselage for loading cargo onto a cargo floor (floor of compartment 13) through the nose frame (frame at opening of 13), and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schlender as modified by having the nose include a hinge configured to pivot from a nose frame of a fuselage for loading cargo onto a cargo Pauli, Col. 1, lines 30-50)
For claim 19, Derrien as modified discloses the cargo aircraft of claim 18 further comprising: a pair of nose fairings (housing L) to cover the trunnion on each side of the fuselage.  
For claim 20, Derrien as modified discloses the cargo aircraft of claim 14 wherein: the folding side brace is configured to fold at the hinge (pivot point 113).

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrien, in view of Acks and Schlender, as noted above, further in view of Tighe et al (“Tighe”) (US 6345787 B1).
For claim 4, Derrien as modified discloses the nose landing gear of claim 1 wherein: the folding side brace extends from the shock strut inboard toward the belly of the cargo aircraft, but fails to disclose that it also extends aft toward a tail of the cargo aircraft.
However, Tighe teaches a pivoting landing gear (Fig. 1) with a folding side brace (aft side stay 15) that extends from the shock strut (12) inboard toward the belly of the cargo aircraft and aft toward a tail of the cargo aircraft (Fig. 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Derrien as modified by having the folding side brace extend inboard and aft as disclosed by Tighe. One of ordinary skill in the art would have been motivated to make this modification provide support to the shock strut both laterally and longitudinally since it would have been a simple substitution of one known element (brace extending inboard) for another (brace extending inboard and aft) to obtain predictable results (supporting a shock strut).
For claim 10, Derrien as modified discloses the method of claim 8 wherein: the folding side brace extends from the shock strut inboard toward the belly of the cargo aircraft, but fails to disclose that it also extends aft toward a tail of the cargo aircraft.
However, Tighe teaches a pivoting landing gear (Fig. 1) with a folding side brace (aft side stay 15) that extends from the shock strut (12) inboard toward the belly of the cargo aircraft and aft toward a tail of the cargo aircraft (Fig. 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Derrien as modified by having the folding side brace extend inboard and aft as disclosed by Tighe. One of ordinary skill in the art would have been motivated to make this modification provide support to the shock strut both laterally and longitudinally since it would have been a simple substitution of one known element (brace extending inboard) for another (brace extending inboard and aft) to obtain predictable results (supporting a shock strut).

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Derrien as modified best teaches the limitations from claim 14. However, Derrien fails to disclose the configuration of the components and space between the landing gear in the extended or retracted position. As such, Derrien as modified does not disclose that “a space between the pair of nose landing gears including an area aft of the nose wheels and forward from the folding side braces is available for installing a hydraulic pump of the cargo aircraft”.  The prior art of record does not render obvious a modification in this way. 
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642